Case 9:18-cv-80748-RKA Document 323-44 Entered on FLSD Docket 08/20/2019 Page 1 of 5




                     
                     
         'HIHQGDQW¶V([KLELW
                     
        'HFODUDWLRQRI$OL5KDPDQ
  Case 9:18-cv-80748-RKA Document 323-44 Entered on FLSD Docket 08/20/2019 Page 2 of 5



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                     Case No. 18-cv-80748-ALTMAN/Reinhart

        DANIEL HALL,
        BURFORD CAPITAL LLC, and
        DUNDROD INVESTMENTS LTD.,

                   Plaintiffs,

                   v.

        HARRY SARGEANT, III,

              Defendant.
        ______________________________________/

                                        DECLARATION OF ALI RAHMAN

                   I, Ali Rahman, hereby state and declare as follows:

                   1.      I am over the age of majority and am competent to make the statements in this

        declaration. The statements set forth herein are based upon my personal knowledge. I provide

        this declaration for use in the above-captioned case and for no other purpose.

                   2.      From approximately 2011 to 2012, I worked as an employee of Phoenix Partners

        Group LP., and in that capacity represented and performed work for business entities owned by

        Harry Sargeant, III, Harry Sargeant, Jr., Daniel Sargeant, and/or James Sargeant (collectively, the

        iIP`VTP]b =P\X[g 9caX]TaaTaj&)

                   3.      Sargeant Marine, one of the Sargeant Family Businesses, owned a computer server

        %bWT iIP`VTP]b IT`dT`j& [^RPbTS Pb .+-+ E^`bW DX[XbP`g J`PX[' $,++' 9^RP HPb^]' GP[\ 9TPRW

        County, Florida.

                   4.      While I was performing work for the Sargeant Family Businesses, I owned and

        used an email account on the Sargeant Server with the following email address:

        arahman7aP`VTP]b)]Tb %bWT i<\PX[ 8RR^c]bj&.


4826-7803-5873.2
  Case 9:18-cv-80748-RKA Document 323-44 Entered on FLSD Docket 08/20/2019 Page 3 of 5



                   5.    I owned and controlled access to the Email Account, and only I could authorize

        another person to access the account.

                   6.    I used the Email Account for my work-related emails for the Sargeant Family

        Businesses, and for my personal emails.

                   7.    The Email Account contained my private and confidential business and personal

        information.

                   8.    I never authorized anyone else besides Daniel Rivas, the Information Technology

        system administrator for the Sargeant Family Businesses, to access the Email Account, or to access

        or obtain any information or material from the Email Account.

                   9.    The Email Account was password protected, and I did not provide my password to

        anyone except for Mr. Rivas.

                   10.   There were no policies (official or unofficial, written or unwritten) authorizing

        anyone aside from me to access the Email Account, other than the system administrator, Mr. Rivas,

        who could access it only on a limited basis for the purpose of performing maintenance, repairs, or

        software patches.

                   11.   Sargeant Marine, Inc. and the Sargeant Family Businesses had no official or

        unofficial, written or unwritten, policies or procedures governing access to the Email Account, or

        access to information from that account. I never saw or was asked to sign a policy governing

        access to the Email Account, or access to information from that account, or access to the Sargeant

        Server.

                   12.   ?I.ka brothers and father ousted him from the Sargeant Family Businesses in or

        around early 2013.




4826-7803-5873.2
  Case 9:18-cv-80748-RKA Document 323-44 Entered on FLSD Docket 08/20/2019 Page 4 of 5



                   13.   In or about February 2013, following ?I.ka ouster from the Sargeant Family

        Businesses, HS3 and I asked Mr. Rivas about access to my and the HS3 Email Account. Mr. Rivas

        told me: (a) that the HS3 Email Account and my Email Account had been disconnected; (b) that

        all the associated information and data in the HS3 Email Account and my Email Account had been

        iRcb ^UU U`^\ bWT `^^b6j P]S %R& bWPb ]^ X]U^`\PbX^] ^` SPbP U`^\ bWT ?I. <\PX[ 8RR^c]b or my

        Email Account could or would be provided to HS3 or me.

                   14.   JWT PbbPRWTS ;TUT]SP]bka <fWXQXb 4, Xa P R^_g ^U a series of text messages between

        me and Mr. Rivas on February 22, 2013, discussing my Email Account, in which Mr. Rivas

        informed me the Email Account had QTT] iRcb ^UU U`^\ bWT `^^bj)




4826-7803-5873.2
  Case 9:18-cv-80748-RKA Document 323-44 Entered on FLSD Docket 08/20/2019 Page 5 of 5



                   I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE

        AND CORRECT.

                   Executed on August "#
                                      __, 2019.

                                                  ____
                                                  __________________________________
                                                    ____
                                                    __ ____
                                                       __ ____
                                                          __ ____
                                                             __ __________________
                                                                __            ____
                                                  Ali Rahman
                                                      Rahm
                                                        hman
                                                        hm




4826-7803-5873.2
